MEMORANDUM **
Roland Cobell appeals the district court’s order revoking his supervised release and imposing a sentence upon revocation of 20 months imprisonment followed by 40 months of supervised release.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Cobell’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. No supplemental pro se brief was filed and the government did not file a brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.